Citation Nr: 1416750	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-00 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure and as secondary to service-connected generalized anxiety disorder. 

2.  Entitlement to service connection for pleural plaques, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service from October 1964 to December 1967 and from January 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

The Board remanded the issues on appeal in February 2012 for further development.  The case has since been returned to the Board for appellate review.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records and rating decisions that have been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The Board also notes that, in February 2012, it had separately remanded two issues pertaining to the payment or reimbursement of unauthorized medical expenses.  However, those issues have not yet been recertified to the Board.  Accordingly, they will not be addressed at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the issues on appeal in February 2012 for the issuance of a statement of the case (SOC) by the AOJ pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

A review of the claims file, the Virtual VA paperless claims processing system, and the VBMS system does not show that the above requested development was completed by the AOJ.  There is also no indication in the Veterans Appeals Control and Locator System (VACOLS) that the claims were readjudicated by the AOJ in a SOC.  Therefore, in light of Stegall, supra, these issues are once again remanded to the AOJ to ensure compliance with the Board's previous February 2012 remand instructions.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issues of whether new and material evidence has been submitted to reopen a claim for service connection for COPD and entitlement to service connection for pleural plaques.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



